

115 S2316 IS: Native American Livestock Assistance Act of 2018
U.S. Senate
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2316IN THE SENATE OF THE UNITED STATESJanuary 17, 2018Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to make available to Native Americans who own horses for
			 noncommercial use livestock indemnity payments and payments under the
			 livestock forage disaster program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Native American Livestock Assistance Act of 2018.
 2.Supplemental agricultural disaster assistanceSection 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)) is amended— (1)in paragraph (1)(A)—
 (A)by striking means an individual and inserting the following: “means—  (i)an individual;
 (B)in clause (i) (as so designated), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (ii)in the case of a payment under subsection (b) or (c), a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), as certified to the Secretary by the Chairperson of that Indian tribe (or a designee).; and
 (2)in paragraph (3)(F), by inserting (including, in the case of a payment under subsection (b) or (c), horses owned by an eligible producer on a farm described in paragraph (1)(A)(ii) that are not used for commercial agricultural purposes) before ; and.
 3.Pasture, rangeland, and forage policy of insuranceSection 523(i)(4)(B) of the Federal Crop Insurance Act (7 U.S.C. 1523(i)(4)(B)) is amended— (1)by striking The premium subsidy and inserting the following:
				
 (i)In generalSubject to clause (ii), the premium subsidy; and (2)by adding at the end the following:
				
 (ii)Pasture, rangeland, and forage policy for members of Indian tribesWith respect to a policy or plan of insurance established under this subsection for producers of livestock commodities the source of feedstock of which is pasture, rangeland, and forage, the premium subsidy for a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), as certified to the Secretary by the Chairperson of that Indian tribe (or a designee), shall be—
 (I)90 percent for the first purchase of that policy or plan of insurance by that member of an Indian tribe; and
 (II)determined under clause (i) for any subsequent purchase of that policy or plan of insurance by that member of an Indian tribe..